Case: 18-11585     Date Filed: 10/17/2018    Page: 1 of 3


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-11585
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:17-cr-20116-DPG-8

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

STEVE BLAISE,

                                                                Defendant-Appellant.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                 (October 17, 2018)

Before TJOFLAT, BRANCH and FAY, Circuit Judges.

PER CURIAM:

      Steve Blaise pled guilty to one count of conspiring to possess cocaine with

intent to distribute and one count of aggravated identity theft. In his plea

agreement, Blaise waived the right to appeal his sentence, unless one of three
               Case: 18-11585     Date Filed: 10/17/2018   Page: 2 of 3


exceptions is met. None of those exceptions apply here, and the Government

moved to dismiss the appeal based on the sentence appeal waiver.

        We will enforce the sentence appeal waiver so long as Blaise’s waiver was

knowing and voluntary. See United States v. Bushert, 997 F.2d 1343, 1350–51

(11th Cir. 1993). To prevail, “[t]he government must show that either (1) the

district court specifically questioned the defendant concerning the sentence appeal

waiver during the Rule 11 colloquy, or (2) it is manifestly clear from the record

that the defendant otherwise understood the full significance of the waiver.” Id. at

1351.

        At the plea colloquy, the District Court confirmed that Blaise was not under

the influence of drugs, alcohol, or medication. It also confirmed Blaise does not

suffer from any mental illness. The District Court asked whether Blaise entered

into the plea agreement voluntarily and whether he had discussed it with his

attorney. Blaise answered yes to both. Finally, the District Court explicitly

discussed the sentence-appeal-waiver provision. Blaise said that he understood the

provision and knowingly and voluntarily waived his right to appeal. As such, the

Government has shown that Blaise knowingly and voluntarily waived his right to

appeal his sentence.

        The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Blaise’s plea agreement is GRANTED.

                                          2
     Case: 18-11585   Date Filed: 10/17/2018   Page: 3 of 3


MOTION TO DISMISS GRANTED.




                              3